Citation Nr: 1620510	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  09-40 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for abdominal adhesions, status post caesarian section, to include restoration of a 30 percent rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to April 1982.   

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of that proceeding is of record.   

When this case was most recently before the Board in January 2015, the Board denied a rating in excess of 10 percent for the service-connected abdominal adhesions, status post caesarian section, to include restoration of a 30 percent rating.  The Veteran appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2016 joint motion, the parties requested that the Court vacate the January 2015 Board decision and remand the claim for readjudication.  In a February 2016 Order, the Court granted the joint motion.  

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The 2008 VA examination was full and complete, but a comparison of the evidence upon which a 30 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction to 10 percent does not reflect significant improvement in the Veteran's service-connected abdominal adhesions.  

2.  The Veteran is currently receiving a 30 percent rating for her service-connected abdominal adhesions, the maximum schedular rating allowed under the applicable VA rating criteria.  

CONCLUSIONS OF LAW

1.  The 30 percent disability rating for abdominal adhesions was not properly reduced to 10 percent.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.116, Diagnostic Code 7613 (2015).  

2.  A rating in excess of 30 percent for abdominal adhesions is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.116, Diagnostic Code 7613 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, provide notice concerning the evidence required to substantiate the claim, and provide notice of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In the present case, the appellant is not a claimant.  Specifically, no claim was filed; rather, the rating for the Veteran's service-connected abdominal adhesions was reduced as the result of the findings on a future examination scheduled after the 2006 rating decision. 

There are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e). 

As discussed below, the notice requirements of 38 C.F.R. § 3.105(e) have been complied with; there is no deficiency with respect to the notice provided to the Veteran, the period of time allotted to reply to the proposed reduction, or the period of time between the decision effecting the reduction and the effective date of the reduction.

With respect to assistance, the record reflects that the service treatment records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained when possible.  The Board acknowledges that the Veteran has reported receiving private treatment by Dr. C.J.  The Veteran was asked to send any medical reports in her possession or to submit VA Form 21-4142s, "Authorization and Consent to Release Information."  The Veteran has not provided these records or a VA Form 21-4142.  The Veteran is responsible for providing pertinent evidence in her possession.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of the matter.  Moreover, the Veteran was afforded appropriate VA examinations as to her abdominal adhesions during the time period relevant to this appeal.  VA has complied with its duty to assist the Veteran.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board has addressed the merits of the matters.



General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's abdominal adhesions are rated by analogy under Diagnostic Code 7613, which provides the rating criteria for uterus, disease, injury, or adhesions of.  See 38 C.F.R. § 4.116.  Disabilities rated under Diagnostic Code 7613 are rated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (Formula).  The Formula provides a noncompensable rating for symptoms that do not require continuous treatment, a 10 percent rating for symptoms that require continuous treatment, and a 30 percent rating for symptoms not controlled by continuous treatment.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Factual Background

In January 1998, the agency of original jurisdiction (AOJ) granted service connection for abdominal adhesions and assigned a 10 percent rating.  In September 2003, the AOJ granted a 30 percent rating based on an August 2003 VA examination record.  The August 2003 VA examination record reveals the Veteran's history of severe lower abdominal pain, without any precipitating factor, which can last from a whole day up to a week.  She estimated the pain as 8-10/10 in severity and reported that when the pain is "very severe," she is unable to get out of bed and gets nauseated.  She estimated that the episodes of pain occurred every one to five months.  She reported that she had been prescribed muscle relaxers to help alleviate the episodes, but the medication only made her sleepy.  

In February 2006, VA received a statement from the Veteran in which she requested an increased rating for her service-connected abdominal adhesions.  She reported that the pain had increased to where she had difficulty working.  A VA examination was conducted in March 2006.  The examination record notes the Veteran's history of mild abdominal pain that occurs once a week to once a month depending on the month.  She estimated that the episodes of abdominal pain last one day.  She also reported episodes of sharp pain, which last for a few minutes and occur a couple of times a year, and episodes of nausea and vomiting, which occur a couple of times a year.  In June 2006, the AOJ continued the 30 percent rating assigned for the abdominal adhesions.  In the decision, the AOJ informed the Veteran that her assigned evaluation was not considered permanent and was subject to a future review examination.    

In June 2008, the Veteran underwent a VA examination.  The record reveals that the Veteran reported mild abdominal pain that lasts approximately one to three days, usually after lifting anything more than 50 pounds.  She reported that the pain was intermittent.  The record indicates that the Veteran had "not really had any symptoms other" than the abdominal pain.  The Veteran indicated that she used to work in a position where she had to help patients and sometimes lift them in 2006 but had switched positions.  She reported that she was able to function in her current occupation.  After examination, the Veteran was assessed with well-healed scars, status-post caesarian section and appendectomy.  

In September 2008, the AOJ issued a rating decision proposing to decrease the disability rating assigned for the abdominal adhesions to a noncompensable rating.  A predetermination hearing was held in October 2008.  The Veteran testified that she had a history of ongoing abdominal pain that increases with any pulling or movement with the abdominal area.  The abdominal area becomes painful when she does "a lot" of reaching up or picking up something too heavy.  She explained that when she was a certified nursing assistant, she would have to lie in the back of her car or go home due to the pain.  She reported that she took pain medication as needed and was told to take it twice.  The Veteran testified that she stopped working as a nursing assistant in March 2007, which was the last time she was laid up in bed due to abdominal pain.  She testified that the adhesions did not interfere with her current job.  In November 2008, the AOJ reduced the rating assigned for the abdominal adhesions to 10 percent effective February 1, 2009.  In January 2009, VA received a notice of disagreement from the Veteran, indicating her disagreement with the decreased rating.  The Veteran reported that the medical evidence showed she had partial obstruction manifested by delayed mobility and painful episodes, for which she received treatment. 

A December 2008 VA emergency treatment record reveals the Veteran's history of lower back pain for two weeks.  She explained that the pain was constant with intermittent increase in severity and radiation into the groin "at times."  The diagnosis was back pain - likely musculoskeletal pain versus sciatic - possible but less likely renal stones or abdominal pathology.  The record notes that the Veteran responded well to toradol.  

A January 2009 VA treatment record reveals the Veteran's request for a letter reporting she is being treated for abdominal pain due to past caesarian sections.  The record reveals the Veteran's history of pain for two weeks the previous month, for which she was treated and told it was musculoskeletal in nature.  She explained that the pain began in the right lower abdomen below the navel and radiated to the groin and right anterior/lateral abdomen.  She reported nausea with the pain.  She indicated that etotodolac was somewhat helpful.  She added that the pain seemed to start for no reason.  After examination, the examining nurse practitioner diagnosed abdominal pain, questionably pelvic, uterine, and/or adnexal fibroids.  An April 2009 VA treatment record reveals the Veteran's history of difficulty with intercourse, with pain in her stomach and vagina.  

A May 2011 VA examination record reveals the Veteran's history of abdominal pain a "few" times per week, lasting five minutes at a time.  She reported that the pain occurred more after helping to lift patients at work.  She also reported constant nausea and a sour taste in her mouth.  She estimated that the pain was 5/10 and denied any work restriction or accommodation.  After examination, status-post cesarean section with abdominal adhesions and residual asymptomatic scar was diagnosed.  

September 2012 VA treatment records reveal the Veteran's endorsement of symptoms including nausea and abdominal pain for which she had received private emergency treatment.  The record indicates that the symptoms were attributed to viral gastroenteritis.  November and December 2012 and March 2013 VA treatment records reveal negative histories as to abdominal pain.  

At her April 2013 hearing, the Veteran testified that she had ongoing pain that had increased in severity.  She also reported increased treatment for the pain.  

A May 2013 VA examination record reveals the Veteran's history of intermittent sharp lower abdominal pain, which occurs approximately once every two weeks.  She reported that the episodes lasted up to approximately one day until April 2012, when she had an episode of sharp abdominal pain that began upon awakening one morning, which lasted one month.  She reported that she went to a chiropractor for the pain without improvement but the pain improved over time without treatment.  She reported that she returned to a baseline of intermittent sharp lower abdominal pain about once every two weeks from summer 2012 to April 2013.  She reported that since April 2013, she has had intermittent and sharp pain that was moderate to severe and that occurred for a portion of most days.  She indicated that the pain was not associated with cramping or other associated symptoms.  She indicated that she was not able to attribute the change in symptoms to any specific injury or illness.  She reported that the pain improved when she gets up to move around and occurs with prolonged standing or when supine.  The examiner found the Veteran had intermittent moderate pain related to the adhesions, status-post caesarean section.  The examiner noted the Veteran also had fibroids that were unrelated to the adhesions.  In an addendum, the examiner diagnosed abdominal adhesions and estimated that they resulted in intermittent moderately severe abdominal pain.  The examiner found the gynecological conditions impacted the Veteran's ability to work by causing moderate limitations in ability to do prolonged ambulatory activity due to lower abdominal pain.     

Propriety of the Reduction

Where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  The veteran will be given 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e). 

A copy of a rating decision proposing to reduce the Veteran's rating for abdominal adhesions from 30 percent disabling was sent to the Veteran in September 2008.  A letter sent with the rating decision informed the Veteran that she would be afforded 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 30 percent level and that she could request a predetermination hearing.  The Veteran requested a predetermination hearing, which was held in October 2008.  In November 2008, more than 60 days after the issuance of the September 2008 rating decision, the rating decision effectuating a reduction to 10 percent was issued.  Thus, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.

The regulation provides further that the effective date of the reduction is the last day of the month in which a 60-day period from notice of the reduction expires.  Accordingly, making the reduction effective from February 1, 2009, was proper under the regulation.

In addition, for ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344 (2015).  The appropriate dates to be used for measuring the five-year time period, according to VA regulation, are the effective dates, i.e., the date that the disability rating subject to the reduction became effective is to be used as the beginning date and the date that the reduction was to become effective is to be used as the ending date.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  The Veteran was assigned the 30 percent disability rating for abdominal adhesions in a September 2003 rating decision, effective from June 10, 2003.  Therefore, when the rating was reduced effective February 1, 2009, it had been in effect for more than five years, and the provisions of 38 C.F.R. § 3.344 apply.  

The regulatory requirements for reducing a disability rating that has continued at the same level for five years or more are more stringent than the general requirements for periodically increasing or decreasing a disability rating.  See 38 C.F.R. § 3.344(a)-(c); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  By regulation, the RO must apply the following provisions when reducing a disability rating:

(1) the [RO] must review "the entire record of examinations and the medical- industrial history . . . to ascertain whether the recent examination is full and complete";

(2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction";

(3) "[r]atings on account of disease subject to temporary and episodic improvement . . . , will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated;" and

(4) "[a]lthough material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Brown v. Brown, 5 Vet. App. 413, 419 (1993). 

Where an RO reduces a veteran's disability rating without following the applicable VA regulations, the reduction is void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991).

The Veteran's 30 percent rating was awarded following a June 2003 claim in which she alleged worsening of her condition, reporting symptoms, including "near and constant pain" not controlled by treatment.  The Veteran's VA treatment records were obtained and she was seen for a VA examination in August 2003.  The RO continued the Veteran's 30 percent rating based on a March 2006 VA examination report.  The RO's reduction was based on VA treatment records and a June 2008 examination report.  The examiner conducted an interview and clinical examination of the Veteran, and also reviewed the entire record.  No additional testing was warranted beyond the clinical examination.  The Veteran provided medical and work histories at the examination.  The Board finds that the recent examination was as full and complete as compared to the entire record of examinations and the medical-industrial history.  In sum, the Board finds that the reduction was based on an examination as full and complete as the 2003 examination on which payments were authorized.

"Ratings on account of disease subject to temporary and episodic improvement" are not to be reduced based on a single examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  In this case, the RO based its reduction on a single June 2008 VA examination report, VA treatment records, and the Veteran's testimony at a predetermination hearing.  Therefore, the Board must determine whether the evidence clearly demonstrated that sustained improvement had occurred.  The 2003 VA examination report notes the Veteran's history of incapacitating episodes of pain that occurred every one to five months and that were not controlled by treatment.  The evidence of record in 2003 also indicated that the abdominal adhesions and episodes of pain resulted in functional and occupational impairment.  

The June 2008 VA examination report reveals that the Veteran reported mild abdominal pain that lasts approximately one to three days, usually after lifting anything more than 50 pounds.  She reported that the pain was intermittent.  The record indicates that the Veteran had "not really had any symptoms other" than the abdominal pain.  The Veteran indicated that she used to work in a position where she had to help patients and sometimes lift them in 2006 but had switched positions and was able to function in her current occupation.  The Veteran further testified in October 2008 that she had a history of ongoing abdominal pain that increases with any pulling or movement with the abdominal area.  The abdominal area becomes painful when she does "a lot" of reaching up or picking up something too heavy.  She explained that when she was a certified nursing assistant, she would have to lie in the back of her car or go home due to the pain.  She reported that she took pain medication as needed and was told to take it twice.  The Veteran testified that she stopped working as a nursing assistant in March 2007, which was the last time she was laid up in bed due to abdominal pain.  She testified that the adhesions did not interfere with her current job.    

While the Veteran's reported symptoms at her 2008 VA examination suggest that there may have been some improvement of her abdominal adhesion symptoms since 2003, the overall evidence of record did not clearly warrant the conclusion that sustained improvement has been demonstrated.  Indeed, the Veteran's disability picture in 2008 was not significantly different from her disability picture at the March 2006 examination, which had been the basis of a continuance of her 30 percent rating for abdominal adhesions.  She reported mild intermittent abdominal pain at both VA examinations.  Indeed, there was actually an increase in the frequency of her abdominal pain in 2008.  The Veteran stated in 2008 that her abdominal pain lasted one to three days after lifting more than 50 pounds while she reported in 2006 that her pain lasted only one day.  Although the Veteran did not report episodes of sharp pain, nausea, and vomiting in 2008, she did maintain that her abdominal pain had caused functional and occupational impairment.  Indeed, her pain increased with any pulling or movement with the abdominal area, and she testified that when she was a certified nursing assistant, she would have to lie in the back of her car or go home due to the pain.  While the Veteran indicated in 2008 that her abdominal pain did not currently interfere with her job, the evidence suggests that this was only because she had switched positions at work.   

In light of the foregoing, the Board finds that the RO did not fully comply with the requirements of 38 C.F.R. § 3.344(a), and concludes that the rating was not properly reduced.  The evidence that the RO used at the time of the November 2008 rating decision (which implemented the proposed reduction) did not clearly show that sustained improvement had occurred, and the Veteran's rating could not be reduced based on the single June 2008 VA examination.  In consideration of the foregoing, the Board finds that RO reduced the Veteran's disability rating without following the applicable VA regulation, and the reduction is void ab initio.  Accordingly, restoration of a 30 percent rating for abdominal adhesions, status post caesarian section, is warranted, effective February 1, 2009.

Increased Rating

As a result of the Board's restoration of a 30 percent rating for abdominal adhesions, status post caesarian section, the Veteran's abdominal adhesions are rated as 30 percent disabling under Diagnostic Code 7613 throughout the period of this appeal.  Under Diagnostic Code 7613, 30 percent is the highest available rating for abdominal adhesions and it is warranted for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 7613 (2015).  

The Board has considered other potentially applicable diagnostic codes.  The Veteran asserted in a March 2016 informal hearing presentation via her representative that her disability could also be rated under Diagnostic Code 7804, which contemplates unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  However, the Board notes that a 30 percent rating is also the highest available rating under this diagnostic code.  Therefore, the Veteran could not receive a higher schedular rating under Diagnostic Code 7804.  

In light of the above, as the highest rating has been awarded, the Board concludes that the Veteran is not entitled to a higher schedular rating.  Accordingly, as all applicable possibilities were considered for a higher rating, a schedular rating in excess of 30 percent for abdominal adhesions is not warranted.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, hearing testimony, and the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, the Veteran is already receiving the maximum rating for abdominal adhesions throughout the pendency of the claim.  

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected abdominal adhesions are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order for the claim. 

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Neither the Veteran nor her representative has suggested that a TDIU is warranted in this case.  There is no evidence that the Veteran is currently unemployed.  Moreover, while a recent 2013 VA examiner found that the Veteran's abdominal adhesions caused moderate impact on her ability to work, the evidence does not show that the Veteran is unemployable due to her abdominal adhesions.  Therefore, the Board finds that the issue of entitlement to a TDIU based on the disability at issue has not been raised in this case.


ORDER

Restoration of a 30 percent rating for abdominal adhesions, status-post caesarian section, is granted.

A rating in excess of 30 percent for abdominal adhesions, status-post caesarian section, is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


